Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patricia T. Patterson appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing her 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Patterson v. Shearous, No. 0:09-cv-02829-MBS, 2010 WL 793689 (D.S.C. filed Mar. 5; entered Mar. 8, 2010). Additionally, we deny Patterson’s motion for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.